Title: To James Madison from James Lloyd, 7 September 1812 (Abstract)
From: Lloyd, James
To: Madison, James


7 September 1812, Gettysburg, Adams County. “Having wrote you Sometime ago [not found] … and Reciving no answer thinking that it never Reached you being Desirous to know the result of an Experiment which has Cost me a great deal of t[i]me trouble & expence not only for my own good but that mankind Should be benefited by it.
“When I was down at the City of washington trying my Combustable having not Suckseeded with it & in want of a Shell Constructed to throw it aney distance with a Cannon or morter But from Varyous Experiments Since and a Great improvement Made on it Both as to its Saffty and Cheapness Simpleness which tend all to its Vallue having Constructed it in a manner So that I can put up for Land Service in Bottles Containing from one quart to 2 quarts which can be Carried With Saffty into action by men Selected for that purpose When at the Distanc of 70 or 80 feet from the Enemys Ranks to throw them among the Enemy which will when the Bottls Bursts Brake or Explode Set on fire Whare a particle of the Liquid touches Which Burn With fury and must Carry Dismay and Destruction With it. Confident I am with one hundread good men I Could drive one thousand the Bosted Vetrions of England. Provoiding wee ware near a nough to throw it apon them at the Comencment of the action or to Storm a fort or Garison nothing Could Exceed it Let 1000 men outside of the Walls of a fort Run under the Walls having Each two Bottls of the Liquid fire throw them over and on the Ramparts which would drive the men not only from their posts but would imeditly Suficate them Being impregnated With So much Sulpher that no Set of men Could Stand the Stounch as for the Land Service I Can Convince your Excelleny By Experiments that it is practable and Nothing Remains more Sure than I Can perfect it as will for Navel Service. I only Wish I had it in my power that I was plaiced in a Situation to Convince your Excellency and the World in generall that it will Be a means of offence and Deffence Better than Ever heare to fore invented. Being advansed in years and on the Decline of life having a heavy Charge of an helpless family a Small and Contracted Sercumstanc Would Willing leav my family in a living Sercumstanc Venture to make a Sacrifice of Life and all on its Sucksess. I wrote your Excellency Some time Ago proposials to Secure to goverment what Exp⟨ence⟩ that might Occur on its first Experiment Eithr at Land or Sea and my offer to put it practice under your Direction you will Recive a line on the Subject from the Honrable William Crawford Member of Congress his apinion of it and its Effects. I again Request you to Consider on the Subject.”
